PER CURIAM:
Appellant brought this action under the provisions of the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. § 901 et seq. His complaint in the district court sought review and setting aside of a compensation order entered by appellee.
After a hearing, appellee found that appellant had not sustained an injury in the course of his employment and further found that appellant had failed to give his employer the requisite notice of the alleged injury. The standard for reviewing the findings of the Deputy Commissioner is that “the findings are to be accepted unless they are unsupported by substantial evidence on the record considered as a whole.” O’Leary v. Brown-Pacific-Maxon, Inc., 1951, 340 U.S. 504, 508, 71 S.Ct. 470, 472, 95 L.Ed. 483. This standard of judicial review applies also to inferences drawn by the Deputy Commissioner. O’Keeffe v. Smith, Hinchman & Grylls Assocs., Inc., 1965, 380 U.S. 359, 362, 85 S.Ct. 1012, 13 L.Ed.2d 895. The district court properly applied this standard of review. We agree with the district court that there is ample evidence to support the ap-pellee’s findings.
The judgment is affirmed.